                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION

                                    NO. 7:20-CR-00164-lD



UNITED STATES OF AMERICA                                       ORDER GRANTING MOTION
                                                               TO RESCHEDULE
                                                               ARRAIGNMENT
   v.



GREGORY LEE BELLAMY


        Upon motion by the defendant by and through counsel, and for good cause shown, it is

hereby ORDERED that the defendant's arraignment is rescheduled from February 22, 2021 to

January 11, 2021.

SO ORDERED, this_/~(__ dayof           hec.eruba "·       , 2020.




                                                   United States District Judge




          Case 7:20-cr-00164-D Document 21 Filed 12/11/20 Page 1 of 1
